Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 03/23/2022 is entered. Claims 1, 6, and 11 are amended. Claims 1-15 are pending for examination.

Response to Arguments
2.	Claims 1-15 were rejected under 35 USC 112(a) or 35 USC 112(pre AIA 0, first paragraph and 35 USC 101 as directed to an abstract idea without significantly more in the Non-Final Rejection mailed 02/14/2022. There were no prior art rejections.
	In the current amendment filed 03/23/2022 Applicant has amended independent claims 1, 6, and 11 as suggested by the Examiner in the Non-Final Rejection mailed 02/14/2022.
	Accordingly, Applicant’s arguments, see pages 13-14, filed 03/23/2022, with respect to rejection of claims 1-15 under 35 USC 112(a) or 35 USC 112(pre AIA 0, first paragraph and 35 USC 101 as directed to an abstract idea without significantly more have been fully considered and are persuasive in view of the current amendments made to independent claims 1, 6, and 11 as suggested in the Non-Final Rejection mailed 02/14/2022.  The rejection of claims 1-15 under 35 USC 112(a) or 35 USC 112(pre AIA 0, first paragraph and 35 USC 101 as directed to an abstract idea without significantly more has been withdrawn. 

Allowable Subject Matter

3,	Claims 1-15 allowed. Claims 1, 6, and 11 are independent claims. Claims 2-5 depend from claim1, claims 7-10 depend from claim 6, and claims12-15 depend from claim 11.
The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final Rejection mailed 05/05/2021, Examiner interview Summary mailed 06/15/2021, Final Rejection mailed 08/03/2021, Examiner interview summary mailed 10/07/2021, Advisory action mailed 10/07/2021, and Non-Final Rejection mailed 02/14/2022 with suggestions to make amendments to independent claims 1, 6, and 15 to overcome rejections under 35 USC 112(a) and 35 USC 101 and the applicant’s reply filed 03/23/2022 with amendments to claims 1, 6, and 11 as suggested in the Non-Final Rejection mailed 02/14/2022 for overcoming the rejections make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With regards to claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, comprising as a whole, a computing device comprising a processor in communication with a memory device receiving, from each of the at least one purchaser computing devices, a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, the purchase request generated in response to a first data entry via a first graphical user interface (GUI) enabled by a first application executing on each of the at least one purchaser computing devices, receiving, from each of the at least one producer computing devices, a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, the production offer generated in response to a second data entry via a second GUI enabled by a second application executing on each of the at least one producer computing device, comparing each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser computing devices and one production offer received from the at least one producer computing devices, identifying a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generating a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmitting, to the purchaser computing device associated with the selected match, the purchase contract to display the purchase contract via the first GUI, generating a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location, transmitting, to the producer computing device associated with the selected match, the sale contract to display the sale contract via the second GUI, receiving, from the purchaser computing device associated with the selected match, a purchaser consent to the purchase contract, the purchaser consent generated in response to a third data entry via the first GUI, receiving, from the producer computing device associated with the selected match, a producer consent to the sale contract, the producer consent generated in response to a fourth data entry via the second GUI, generating, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production, transmitting  to the producer computing device associated with the selected match, the message to initiate crop production to display the message via the second GUI, transmitting, to the purchaser computing device associated with the selected match, the message to confirm crop production to display the message via the first GUI, receiving, via the first application executing on the producer computing device, in response to input from a user associated with the producer computing device, a photograph taken using the camera of the producer computing device, the photograph indicating that crop production is proceeding, receiving, from the producer computing device, the photograph, determining that crop production is proceeding based on the photograph, in response to determining that crop production is proceeding, transmitting to the purchaser computing device, the photograph and a confirmation that crop production is proceeding to cause the purchaser computing device to display the photograph and the confirmation via the first GUI, and managing the crop production using a machine learning program, the machine learning program trained by inputting sample data sets into the machine learning program, the sample data sets including at least the photograph, and utilizing deep learning algorithms focused on pattern recognition of the crop production.

The reasons for allowance for dependent claims 2-5 are the same as established for base claim 1 above.
Since the limitations of the other two independent claims 6 and 11 are similar to claim 1, claims 6 and 11 and their dependent claims 7-10 and 12-15 are allowed based on the same rational as established for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019032648 A1 discloses  that a crop prediction model can be an ensemble machine learning model including one or more of a convolutional neural network, a spatial regression operation, a random forest classifier, and a partial least square regression operation trained on one or more of crop reflectance data, crop tissue samples, rainfall information, irrigation information, soil moisture information, solar radiation information, temperature information, and nitrogen application information, so as to identify a set of operations that is likely to result in a particular protein content for wheat crops and can identify a set of farming operations that  can result  result in a particular wheat protein content based on current season conditions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625